Citation Nr: 9910970	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-22 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

Entitlement to service connection for tinnitus.

Entitlement to a compensable disability evaluation for the 
initial rating of bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to December 
1968, and apparently had subsequent service in the National 
Guard which included periods which would be legally 
classified as active duty for training and inactive duty for 
training following that initial service.  The veteran has 
testified that his National Guard status ended in October 
1996, when he was found not physically qualified due to 
diabetes mellitus.  He has also testified that he was a full 
time civilian employee of the National Guard, performing 
essentially the same duties in both capacities.   

This appeal stems from an April 1997 rating decision of the 
RO that denied service connection for a bilateral hearing 
loss and tinnitus.  In June 1997 a hearing officer granted 
service connection for bilateral hearing loss, and assigned a 
noncompensable evaluation thereto.  The veteran has appealed 
that initial rating.  See Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999).


REMAND

A National Guard medical record from September 1989 notes 
tinnitus.  Although some subsequent reports of medical 
history did not note the condition, in August 1996, the 
veteran complained of "ringing" in his ears.  He has 
complained that he has had continuous symptoms beginning in 
service and has recently been diagnosed with tinnitus.  Since 
his assertions are presumed to be true for the purposes of 
determining whether the service-connection claim for tinnitus 
is well grounded, and since he is competent to opine whether 
or not he has ringing in his ears, this evidence is enough to 
well ground the service-connection claim.  Savage v. Gober, 
10 Vet. App. 488 (1997).  It is unclear, however, whether 
there is a clear nexus between his current tinnitus and his 
military duties-furthermore, he did not consistently report 
it when his hearing loss was noted.  A July 1997 VA 
examination report indicates that the time of onset of 
tinnitus was unknown; a private evaluation from that month by 
Thomas O. Paulson, M.D., notes that the veteran's tinnitus 
was consistent with noise exposure.  The Board notes that the 
veteran has acknowledged having worked in noisy environments-
-i.e. around aircraft--for years, both in a military capacity 
and as a civilian.  What is needed, therefore, is a medical 
opinion as to whether it is at least as likely as not that 
his noise exposure during military service (including periods 
of active duty for training and inactive duty training to the 
extent that tinnitus during the latter such periods would be 
due to acoustic trauma or injury) is responsible for the 
"ringing" or "buzzing" in his ears.

Dr. Paulson's report also contains an audiogram that, 
although it has not been translated to clear thresholds, 
appears to indicate an appreciable hearing loss.  Dr. 
Paulson's findings, however, include speech discrimination 
scores of 80 percent for the right ear and 84 percent for the 
left.  It is difficult to reconcile such findings with the VA 
examination which was performed two days earlier, and showed 
100 percent speech discrimination in each ear.  A new 
examination is therefore needed.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment of any VA 
and non-VA health care providers who have 
treated or evaluated him for hearing loss 
and/or tinnitus since July 1997.  After 
securing any necessary releases, the RO 
should obtain these records and associate 
them with the claims folder.  These 
records should include any additional 
ones from Edward Herko, M.D., of Des 
Moines, Iowa, and Thomas O. Paulson, M.D.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
extent and severity of his bilateral 
hearing loss and the etiology of any 
tinnitus found.  The claims folder should 
be made available to the examiner in 
conjunction with the examination, and the 
examination report should reflect that a 
review of the folder was made.  All 
necessary tests should be conducted and 
all findings reported in detail.  The 
examiner is requested to proffer an 
opinion, to the extent possible, as to 
whether it is at least as likely as not 
that the veteran's tinnitus was caused by 
inservice exposure to noise (including 
periods of active duty for training or 
inactive duty training) as opposed to the 
veteran's noise exposure as a civilian.  
The veteran's bilateral hearing loss 
should be determined via an audiometric 
examination which is consistent with the 
rating criteria of 38 C.F.R. § 4.85, 
noting speech discrimination scores.  The 
examiner is also requested, to the extent 
possible, to reconcile the speech 
discrimination findings on the July 1997 
private and VA examinations.  Prior to 
the examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in therein.

3.  The RO should then readjudicate the 
veteran's service-connection claim for 
tinnitus and the claim involving the 
initial rating assigned for bilateral 
hearing loss.  If either or both claims 
are not resolved to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case and an appropriate 
opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







